department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp preno-111636-02 uil memorandum for grace e davis analyst w_i car spec fo ims from james c gibbons branch chief cc pa apjp subject chief_counsel_advice irs e-file association rule in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this responds to your request for chief_counsel_advice in connection with the irs e-file program we have restated the issue as follows issue what are the parameters of an individual’s conduct which may result in the denial of participation in the irs e-file program program conclusion irs publication publication articulates those factors which may result in the denial of participation in the program facts in your e-mail to our office dated date you pose certain factors affecting participation in the program more specifically you request information on the standards of conduct which may result in the denial of participation in the program law and analysis sec_1_6011-1 provides that every person subject_to income_tax must make a return or statement as required by the regulations such return or statement must include the information required by the applicable regulations or forms similarly sec_1_6061-1 authorizes the secretary to prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other preno-111636-02 document required to be made under any provision of the internal revenue laws or regulations finally sec_1_6012-5 states that the commissioner may authorize the use at the option of a person required to make a return of a composite return in lieu of any form specified in cfr part subject_to the conditions limitations and special rules governing the preparation execution filing and correction thereof as the commissioner may deem appropriate these applicable statutory provisions provide the legal bases for the implementation and operation of the program concomitant with the above-stated legal bases for the existence of the program irs publication articulates the standard of conduct which determines whether an individual may participate in the program while the publication states specific reasons for denial of participation discussed below such participation is predicated on the overarching principles of good_faith and fair dealing on the part of the participating individual according to publication participation is predicated upon application and acceptance into the program similarly an application_for participation may be denied for a variety of reasons that include but are not limited to conviction of any criminal offense under the revenue laws of the united_states or a state or other political_subdivision failure_to_file timely and accurate federal state_or_local_tax returns including returns indicating that no tax is due unless the applicant did not have a legal filing requirement failure to timely pay any federal state_or_local_tax liability assessment of penalties suspension disbarment from practice before the service or before a state_or_local_tax agency disreputable conduct or other facts that would reflect adversely on the irs e-file program misrepresentation on an application suspension or denial of participation from the program in a prior year unethical practices in return preparation assessment against the applicant of a penalty under sec_6695 of the internal_revenue_code involving the failure to be diligent in determining eligibility for earned_income_credit preno-111636-02 stockpiling returns prior to official acceptance into the irs e-file program knowingly and directly or indirectly employing or accepting assistance from any firm organization or individual prohibited from applying to participate in the irs e-file program or suspended from participating in the irs e-file program this includes any individual whose actions resulted in the denial suspension or expulsion of a firm from the form_1040 elf program or the irs e-file program or knowingly and directly or indirectly accepting employment as an associate correspondent or as a subagent from or sharing fees with any firm organization or individual prohibited from applying to participate in the irs e-file program or suspended or expelled from participating in the irs e-file program this includes any individual whose actions resulted in the denial suspension or expulsion of a firm from the form_1040 elf program as well as the irs e-file program additionally form_8633 states additional specific requirements for participation in the program these requirements are as follows an individual must be a u s citizen or lawful permanent resident an individual must have attained the age of as of the date of application_for participation in the program if the individual is applying to be an electronic return originator such individual must meet state and local licensing and or bonding_requirements thus any individual does not meet the form_8633 requirements is prohibited from applying for participation in the program because the overarching purpose of the rules relating to eligibility is to ensure that all participants in the program exercise good_faith and fair dealing the above-articulated rules are not intended to be exhaustive as a result the service enjoys significant latitude in determining who may participate in the program if you have any questions please contact pincite-4910
